Name: Commission Regulation (EEC) No 2074/85 of 25 July 1985 amending Regulation (EEC) No 496/70 laying down initial provisions on quality control of fruit and vegetables exported to third countries
 Type: Regulation
 Subject Matter: plant product;  trade;  cooperation policy;  technology and technical regulations
 Date Published: nan

 No L 196/24 Official Journal of the European Communities 26 . 7. 85 COMMISSION REGULATION (EEC) No 2074/85 of 25 July 1985 amending Regulation (EEC) No 496/70 laying down initial provisions on quality control of fruit and vegetables exported to third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 12 thereof, Whereas under Article 5 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (3), as last amended by Regulation (EEC) No 568 /85 (4), supplies made for certain purposes, such as victualling within the Community of vessels and aircrafts , are treated as exports from the Community ; Whereas under Article 4 (3) of Commission Regula ­ tion (EEC) No 496/70 (*), as last amended by Regula ­ tion (EEC) No 1450/85 (6), consignments to be exported must be accompanied by a quality control certificate ; Whereas, however, in the case of supplies for the victualling of vessels and aircraft in respect of which refunds are payable, automatic inspection of each consignment requires an amount of administrative work out of proportion to the small quantities of fruit and vegetables normally involved ; whereas it is desir ­ able to simplify the existing rules applying to opera ­ tions for which the procedure laid down in Article 26 of Regulation (EEC) No 2730/79 or in Council Regu ­ lation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products Q is not used ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 4 (3) of Regu ­ lation (EEC) No 496/70 : 'A certificate shall not however be required for supplies of fruit and vegetables covered by Article 5 ( 1 ) (a) of Regulation (EEC) No 2730/79 in respect of which the procedure specified in Article 26 of that Regulation or in Regulation (EEC) No 565/80 is not used .' Article 2 This Regulation shall enter into force on 1 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130 , 16 . 5 . 1984, p. 1 . (3) OJ No L 317, 12 . 12 . 1979, p. 1 . (4) OJ No L 65, 5 . 3 . 1985, p. 5 . 0 OJ No L 62, 18 . 3 . 1970 , p. 11 . (6) OJ No L 144, 1 . 6 . 1985, p. 51 . O OJ No L 62, 7 . 3 . 1980 , p. 5 .